Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lian (CN206641770), which shows all of the claimed limitations.  Lian shows: 
1. A portable grill, comprising: a cookbox 1; a lid 2 movably coupled 231,232 to the cookbox, the lid movable relative to the cookbox between a closed position (fig. 3) and an open position (fig. 2), the lid and the cookbox defining a cooking chamber when the lid is in the closed position (inherent); a cooking grate 8 located within the cooking chamber and supported by the cookbox 1,11, the cooking grate movable relative to the cookbox when the lid is in the open position (fig. 1); and one or more grate retainers  coupled to the lid, the one or more grate retainers 24 extending inwardly from an inner surface of the lid (fig. 2), the one or more grate retainers configured to restrict movement of the cooking grate relative to the cookbox when the lid is in the closed position (para. 0041).  
2. The portable grill of claim 1, wherein the cooking grate is supported by a lip 11 of the cookbox, the cooking grate movable relative to the lip when the lid is in the open position, the cooking grate retained between the lip and the one or more grate retainers when the lid is in the closed position to restrict movement of the cooking grate relative to the lip (see previous claim).  
3. The portable grill of claim 1, wherein the cooking grate is supported by one or more grate support flanges coupled to the cookbox, the one or more grate support flanges extending inwardly from an inner surface of the cookbox, the cooking grate movable relative to the one or more grate support flanges when the lid is in the open position, the cooking grate retained between the one or more grate support flanges and the one or more grate retainers when the lid is in the closed position to restrict movement of the cooking grate relative to the one or more grate support flanges (see previous claims).  
4. The portable grill of claim 1, wherein the one or more grate retainers are configured to restrict movement of the cooking grate relative to the cookbox when the portable grill is positioned in a collapsed configuration and oriented vertically relative to an underlying surface while the lid is in the closed position (see previous claims).  
5. The portable grill of claim 1, wherein the one or more grate retainers include a first grate retainer and a second grate retainer, the first grate retainer located at a front portion of the lid, the second grate retainer located at a rear portion of the lid (fig. 2).  
6. The portable grill of claim 5, wherein the lid is pivotally coupled to the cookbox via a hinge 231,232 located along the rear portion of the lid, the second grate retainer coupled to the hinge (fig. 2).  
7. The portable grill of claim 1, wherein the one or more grate retainers include a first grate retainer and a second grate retainer, the first grate retainer and the second grate retainer respectively located at a front portion of the lid, the first grate retainer spaced apart from the second grate retainer along the front portion of the lid (fig. 2; the lid opening is the front and the closed dome portion is the back).  
8. The portable grill of claim 1, wherein the one or more grate retainers include a first grate retainer and a second grate retainer, the first grate retainer and the second grate retainer respectively located at a rear portion of the lid, the first grate retainer spaced apart from the second grate retainer along the rear portion of the lid (fig. 2; the lid opening is the back and the closed dome portion is the front).  
12. A portable grill, comprising: a cookbox; a lid pivotally coupled to the cookbox via one or more hinges, the lid movable relative to the cookbox between a closed position and an open position, the lid and the cookbox defining a cooking chamber when the lid is in the closed position; a cooking grate located within the cooking chamber and supported by the cookbox, the cooking grate movable relative to the cookbox when the lid is in the open position; and grate retainers coupled to the lid, the grate retainers extending inwardly from an inner surface of the lid, the grate retainers configured to restrict movement of the cooking grate relative to the cookbox when the lid is in the closed position (see previous claims).   
13. The portable grill of claim 12, wherein the cooking grate is supported by a lip of the cookbox, the cooking grate movable relative to the lip when the lid is in the open position, the cooking grate retained between the lip and the grate retainers when the lid is in the closed position to restrict movement of the cooking grate relative to the lip (see previous claims).  
14. The portable grill of claim 12, wherein the cooking grate is supported by grate support flanges coupled to the cookbox, the grate support flanges extending inwardly from an inner surface of the cookbox, the cooking grate movable relative to the grate support flanges when the lid is in the open position, the cooking grate retained between the grate support flanges and the grate retainers when the lid is in the closed position to restrict movement of the cooking grate relative to the grate support flanges (see previous claims).  
15. The portable grill of claim 12, wherein the grate retainers are configured to restrict movement of the cooking grate relative to the cookbox when the portable grill is - 54 -PATENT Attorney Docket No.: 20380/WSPO38-US-NP positioned in a collapsed configuration and oriented vertically relative to an underlying surface while the lid is in the closed position (see previous claims).  
16. The portable grill of claim 12, wherein the grate retainers include a first grate retainer and a second grate retainer, the first grate retainer located at a front portion of the lid, the second grate retainer located at a rear portion of the lid (see previous claims).  
17. The portable grill of claim 16, wherein the one or more hinges includes a first hinge, the second grate retainer coupled to the first hinge (see previous claims).  
18. The portable grill of claim 12, wherein the grate retainers include a first grate retainer and a second grate retainer, the first grate retainer and the second grate retainer respectively located at a front portion of the lid, the first grate retainer spaced apart from the second grate retainer along the front portion of the lid (see previous claims).  
19. The portable grill of claim 12, wherein the grate retainers include a first grate retainer and a second grate retainer, the first grate retainer and the second grate retainer respectively located at a rear portion of the lid, the first grate retainer spaced apart from the second grate retainer along the rear portion of the lid (see previous claims).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lian (CN206641770), which discloses substantially all of the claimed limitations.  
Nevertheless, Lian fails to explicitly disclose the number or positional arrangement of the hinges.
As regards plural hinges,
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated plural hinges into the invention disclosed by Lian, since it has been held that to provide duplicate parts for multiplied effect is not the type of innovation for which a patent is granted.  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11.
As regards the claimed positional arrangement of the hinges,
The claimed location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed position of the hinges into the invention disclosed by Lian, so as to provide for spatial considerations.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 11, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762